DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, drawn to a fitting assembly, and Species III of figs. 7 and 8, in the reply filed on December 13, 2021, is acknowledged.  Claims 15-18 and 24-26 are withdrawn by Applicant from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on December 13, 2021.
Claim Objections
Claim 5 is objected to because of the following informalities:  in line 2, the recitation “an upper valve body” should read –[[an]]the upper valve body--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US1899978 (“Noyes”).
Regarding claim 1, Noyes discloses a fitting assembly comprising:
a fitting body (mainly defined by 16-18) defining a fluid inlet (18’), a fluid outlet (17), a passageway (passageway extending between inlet 18’ and outlet 17) extending between the fluid inlet and the fluid outlet, and a valve opening (opening extending through valve seat 32) disposed between the fluid inlet and the fluid outlet; and
a valve assembly comprising:
an actuator shaft (14) movably coupled with the fitting body and movable relative to the fitting body between an extended position (lowered position, as illustrated in fig. 1) and a retracted position (wherein seal 27 is displaced upward, relative to the orientation of fig. 1, away from seat 32);
a sealing member (25) coupled with the actuator shaft and movable together with the actuator shaft, the sealing member configured to selectively interface with an upper valve body (valve seat 32, via ring 27) to provide a seal therebetween;
an actuator (handle attached to top, relative to the orientation of fig. 1, of shaft 14) operably coupled with the actuator shaft and operable to facilitate movement of the actuator shaft between the extended position and the retracted position; and
a bracing assembly (13) associated with the fitting body and the actuator and configured to transfer forces at the actuator away from the fitting body (bracket 13 supports shaft 14 by fixing to tank 11).
Regarding claim 2, Noyes discloses the actuator shaft (14) being translatable (by sliding engagement between rings 24-28 and interior surface of casing 16) between the extended position (position of fig. 1) and the retracted position (position where seal 27 is displaced from valve seat 32).
Regarding claim 3, Noyes discloses the actuator comprises a handle (see handle at top, relative to the orientation of fig. 1, of shaft 14; see fig. 1) that facilitates manual translation of the actuator shaft (14) between the extended position (position of fig. 1) and the retracted position (position where seal 27 is displaced from valve seat 32).
Regarding claim 9, Noyes discloses the sealing member (25) is a diaphragm (member 25 is a thin sealing membrane/fluid barrier).
Allowable Subject Matter
Claim(s) 5, 12-14, 19-21 and 27 would be allowable if rewritten to overcome the claim objection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the closest prior art does not disclose or render obvious the collar facilitating selective coupling of the fitting body with the upper valve body, in combination with the remainder limitations of the claim and base claim.
Regarding claim 12, the closest prior art does not disclose or render obvious the fitting assembly wherein the bracing assembly further comprises a lower brace coupled with the fitting body proximate the fluid outlet; and a pair of sleeve members, each sleeve member of the pair of sleeve members coupled to each of the upper brace and the lower brace and disposed on opposing sides of the fitting body, in combination with the remainder limitations of the claim and base claim.
Claims 13 and 14 are allowable because they require all the limitations of allowable claim 12.
Regarding claim 19, the closest prior art does not disclose or render obvious the kit, wherein the sealing member selectively contacts the upper valve body when the actuator shaft is moved between the extended position and the retracted position, in combination with the remainder limitations of the claim and base claim.
Claims 20, 21 and 27 are allowable because they require all the limitations of allowable claim 19.
Response to Arguments
Applicant’s amendment filed July 11, 2022, has overcome the rejection of record.  However, per the amended claims, a new ground of rejection is applied to the amended claims, and Applicant's arguments regarding Sterns, including combinations thereof, are moot.  Since the new grounds of rejection were necessitated by Applicant’s amendment, the instant Office action has been made final.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US7549911 and US93918 disclose a tank discharge valve.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753